DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 12/07/20.
	The reply filed 12/07/20 affects the application 15/758,535 as follows:
1.      Claims 1, 10 have been amended. Claims 4-8, 13-16, 21-26 have been canceled.  New claims 27-32 have been added. Applicant’s amendments have overcome the rejections of the office action mailed 08/07/20. However, new ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.  Claims 1-3, 10-12, 27-32, the invention of Group I is prosecuted by the Examiner.  
2.     The responsive is contained herein below.
Claims 1-3, 10-12, 27-32 are pending in application
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (CN 1451389 A; Machine-English Translation).
Claim 1 is drawn to a composition comprising a first therapeutic agent comprising D-Trehalose and a second therapeutic agent comprising pectin, wherein the composition synergistically promotes the growth of L. crispatus relative to E. coli such that the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamada et al. (CN 1451389 A; Machine-English Translation).
Claim 3 is drawn to the composition of claim 1 wherein the first therapeutic agent comprises from about 0.1 to about 2.0 wt/vol %, the second therapeutic agent comprises from about 0.1 to about 2.0 wt/vol %.
Yamada et al. disclose Applicant’s composition comprising a first therapeutic agent comprising 3wt% of Trehalose and a second therapeutic agent comprising 3wt% of pectin (see 
The difference between Applicant’s claimed composition and the composition taught by Yamada et al. is that Yamada et al. do not explicitly disclose the concentration or wt% of the D-
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Yamada et al. to prepare a composition comprising a first therapeutic agent comprising D-Trehalose and a second therapeutic agent comprising pectin as taught or suggested by Yamada et al. and in which the D-Trehalose and pectin are expressed in the concentration units of wt/vol % in the composition such as 1 wt/vol % of D-Trehalose and 1 wt/vol % pectin (1:1), since Yamada et al. disclose D-Trehalose and pectin in wt% and also disclose the amount or concentration of D-Trehalose and pectin can be expressed in percent (%) and be in solution (which can be expressed in volume (vol)), such as to use the composition to enhance the immune resistance and healing capacity of cell tissues in the oral cavity and/or nasal mucosa.
One having ordinary skill in the art would have been motivated in view of Yamada et al. to prepare a composition comprising a first therapeutic agent comprising D-Trehalose and a second therapeutic agent comprising pectin as taught or suggested by Yamada et al. and in which the D-Trehalose and pectin are expressed in the concentration units of wt/vol % in the composition such as 1 wt/vol % of D-Trehalose and 1 wt/vol % pectin (1:1), since Yamada et al. disclose D-Trehalose and pectin in wt% and also disclose the amount or concentration of D-Trehalose and pectin can be expressed in percent (%) and be in solution (which can be expressed in volume (vol)), such as to use the composition to enhance the immune resistance and healing capacity of cell tissues in the oral cavity and/or nasal mucosa.
Claims 10-12, 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goto et al. (JP 2000189109 A; Machine-English Translation).

Goto et al. disclose a liquid food containing (A) preferably 0.1-15 (w/v)% of a scarcely digestible dextrin produced by thermally decomposing starch, treating with amylase and glucoamylase and purifying with ion exchange resin, activated carbon, etc., and (B) preferably 0.05-5 (w/v)% of a pectin (see abstract). Furthermore, Goto et al. disclose that the liquid food having prolonged retention time in the stomach exhibiting excellent drug action and useful for the prevention and treatment of obesity, diabetes, etc., by including a scarcely digestible dextrin and a pectin having a specific DE, value to form a gel at a specific pH level or below (see abstract).  In addition, Goto et al. disclose that the liquid food has actions to suppress the increase of blood sugar level, suppress the absorption of glucose and sucrose and suppress the secretion of insulin (see abstract). Furthermore, Goto et al. disclose a composition comprising 1% pectin and 3% dextrin (see page 4 of 6, [0023]).
The difference between Applicant’s claimed composition and the composition taught by Goto et al. is that Goto et al. do not explicitly disclose that their composition synergistically promotes the growth of L. crispatus relative to E. coli such that the therapeutic effect is greater than about 30.  However, Goto et al. suggest a composition comprising dextrin and pectin which can be prepared in a ratio of 1:1 (i.e.; when dextrin is 1 (w/v)% and 1 (w/v)%) which Applicant’s disclose synergistically promotes the growth of L. crispatus relative to E. coli such that the therapeutic effect is greater than about 30.

One having ordinary skill in the art would have been motivated in view of Got et al. to prepare a composition comprising a first therapeutic agent comprising dextrin and a second therapeutic agent comprising pectin as taught or suggested by Goto et al. and in which the dextrin and pectin are each of concentration in the composition such as 1 wt/vol % of dextrin and 1 wt/vol % pectin (1:1), especially since Goto et al. disclose or suggest that dextrin can be of  0.1-15 (w/v)% (which encompasses 1 wt/vol % of dextrin) and that pectin can be of  0.1-15 (w/v)% (which encompasses 1 wt/vol % of pectin) , such as to use the composition to treatment of obesity and diabetes and/or to suppress the increase of blood sugar level, suppress the absorption of glucose and sucrose and suppress the secretion of insulin.
It should be noted that it is obvious prepare different ratios and wt/vol % of dextrin and pectin as disclosed or suggested by Goto et al.
Allowable Subject Matter
  The prior art documents do not teach or suggest a composition comprising a first therapeutic agent comprising 2-Deoxy-D-Ribose and a second therapeutic agent comprising lactulose, wherein the composition synergistically promotes the growth of L. crispatus relative to E. coli such that the therapeutic effect is greater than about 30. In particular, the composition of claims 29-32 is not taught, suggested, nor is obvious over the prior art.
Response to Arguments
Applicant's arguments with respect to claims 1-3, 10-12, 28 have been considered but are moot in view of the new ground(s) of rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623